In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 18-1371
MYCAL L. ASHBY,
                                               Plaintiff-Appellant,
                                v.

WARRICK COUNTY SCHOOL CORPORATION,
                                              Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Southern District of Indiana, Evansville Division.
       No. 3:16-cv-00190-RLY-MPB — Richard L. Young, Judge.
                    ____________________

     ARGUED JUNE 1, 2018 — DECIDED NOVEMBER 5, 2018
                 ____________________

   Before RIPPLE, KANNE, and BRENNAN, Circuit Judges.
    RIPPLE, Circuit Judge. Mycal Ashby’s son was a member of
his elementary school choir for several years. In both 2014 and
2015, the choir agreed to perform a Christmas concert at a lo-
cal history museum. The museum is located in a historic
building and, at the time of both concerts, was not accessible
to persons with disabilities. Ms. Ashby, who uses a wheel-
chair, therefore was unable, in both years, to attend the Christ-
mas concert and to see her son and his schoolmates sing. She
2                                                            No. 18-1371


consequently brought this action against the Warrick County
School Corporation, alleging discrimination under the Amer-
icans with Disabilities Act (“ADA”) and the Rehabilitation
Act.
    The parties filed cross-motions for summary judgment.
Focusing on the language of the statute and implementing
regulation, the district court concluded that the Christmas
concert was not a “service, program, or activity of” the War-
rick Schools.1 Nor was the concert an activity “provided or
made available” by the School Corporation. 28
C.F.R. § 35.102. It therefore granted Warrick Schools’ motion
for summary judgment. Ms. Ashby appealed.
    Because resolution of the appeal turns on the proper inter-
pretation and application of statutory and regulatory lan-
guage on which we have little precedent, we invited the De-
partment of Justice, the agency charged with the administra-
tion of the statute, to submit a brief as amicus curiae. The De-
partment accepted our invitation and submitted a brief.2 The
Government notes that when a public entity oﬀers a program
in conjunction with a private entity, the question whether a
service, program, or activity is one “of” a public entity is a
complicated, fact-based one. The Government’s brief suggests
that there is a “spectrum” of possible relationships ranging
from a “true joint endeavor” on one end to participation in a



1R.51 at 17 (emphasis added) (internal quotation marks omitted); see also
42 U.S.C. § 12132.
2 The court expresses its thanks to the Department of Justice for having
accepted our invitation to file a brief as amicus curiae and for having ren-
dered assistance to the court.
No. 18-1371                                                   3

wholly private event on the other.3 The Department’s inter-
pretation of its regulations is a reasonable one that oﬀers a
loose but practical framework that aids in decisionmaking.
    Upon close examination of the record, it is clear to us that
the district court correctly determined that the event in ques-
tion was not a service, program, or activity provided or made
available by the Warrick County School Corporation. Accord-
ingly, its judgment is aﬃrmed.
                               I
                              A.
   Since infancy, Ms. Ashby has had transverse myelitis, a
condition that renders her paralyzed from the chest down.
She cannot stand or walk and relies on a motorized wheel-
chair for mobility.
    Ms. Ashby and her husband, Robert, have a son who at-
tended Loge Elementary from 2011–16. He participated in the
school choir when he was in the fourth and fifth grades, dur-
ing the 2014–15 and 2015–16 school years. Ms. Ashby at-
tended school events, and her disability was known to school
officials.
    The Loge choir was an extracurricular activity offered by
the school. Participation was voluntary, and students re-
ceived no academic credit. The school’s music teacher,
Abby Roach, led the choir as a volunteer; she was not com-
pensated for the additional time that she devoted to this ac-
tivity. The choir practiced weekly after school, and Roach
sought to introduce the children to singing in an “informal”


3   Gov’t Br. 12–14.
4                                                 No. 18-1371


format.4 Nevertheless, the choir performed for others on a few
occasions during the year, including during a Veteran’s Day
program and as a part of the school’s Fine Arts Night; both of
these events were held at Loge Elementary. The students also
performed during the day at a local nursing home as a com-
munity service. In both of the school years in which the Ash-
bys’ son was a choir member, the choir also performed a
Christmas concert at the Warrick County Museum.
    The Warrick County Museum is a local historical mu-
seum. It is not affiliated with the Warrick County School Cor-
poration. The museum is housed in a 1901 building, and, at
all times relevant to the present case, it had no ramp access
and no elevator, although they have since been installed. For
several years, the museum decorated for the holidays and
held a series of December events to promote and fundraise on
its own behalf. Among the holiday events were Christmas
concerts at which local elementary school choirs performed,
each on its own night. The museum coordinated these events
by contacting local schools and inviting each to select from
available dates. The museum advertised the concerts in its
newsletters and publicized them in local media.
    The Loge choir participated in this program for a number
of years. In fall 2014, it again received an invitation from
Gretchen Powers, a museum volunteer and member of the
Board, and Roach selected a date for her students to partici-
pate. The school then sent home a flyer to choir-student fam-
ilies and placed the event on the school calendar. The children




4   R.41-1 at 1.
No. 18-1371                                                 5

were instructed to dress up, and the evening performance
was open to family members and others.
   On the night of the 2014 Christmas performance, the
Ashby family arrived at the museum and quickly discovered
that there was no handicapped parking and no ramp up to the
door. Mr. Ashby went up to Roach, who was standing near
the door, and a representative of the museum, and both in-
formed him that the museum was not accessible. Ms. Ashby
would not be able to access the upper floor where the concert
would be held. With little time before the program, Mr. Ashby
drove his distraught wife to a local Wal-Mart where she
waited while her son performed with his choir. Following the
concert, Mr. Ashby spoke to both Roach and Lynn Pierce, the
Loge principal, and expressed his displeasure about the inac-
cessibility of the concert venue. He followed up the next day
with a call to the principal to discuss the matter.
   The choir repeated the program, in some form, at a local
nursing home. Although the fifth grade class held its own hol-
iday program, the choir’s only holiday performances were at
the museum and the nursing home.
    In the fall of 2015, the museum again contacted Roach and
sought to schedule school choirs for performances at the mu-
seum. In her initial mid-September email to schedule con-
certs, Powers informed the choir directors that the museum
was “in the process of installing [an] elevator which should
be up and running in just a few weeks.”5 By mid-October, her
email confirming the selected dates also stated that she
thought that she could “safely say the elevator will be


5   R.36-3 at 46.
6                                                  No. 18-1371


available” at the time of the concerts in December.6 In early
December, the choir director of a different school, Stepha-
nie Wiedrich, contacted Powers to inquire whether the eleva-
tor was operational because she was considering bringing ris-
ers for her students to stand on. Powers responded, “[n]o ele-
vator.”7 This final exchange appears to have been between
Powers and Wiedrich alone; no one at Loge received a copy.
Roach and Pierce both testified that they did not follow up
with the museum to determine whether the elevator was op-
erational as the concert date approached. Mr. Ashby ap-
proached both Roach and Pierce in the weeks before the con-
cert, and both informed him, incorrectly, that the museum
was accessible.
    The 2015 concert for the Loge choir at the museum re-
sulted in a similar situation for the Ashbys. Upon their arrival
at the museum, they were disappointed to find that, despite
the assurances that they had received, the concert was inac-
cessible to Ms. Ashby.
                              B.
    Ms. Ashby brought this action against the Warrick County
School Corporation in September 2016. She sought compen-
satory damages for intentional disability discrimination un-
der Title II of the ADA and Section 504 of the Rehabilitation
Act, alleging that the School Corporation had violated both
statutes by allowing the Loge choir to perform at a building
that was inaccessible to persons with disabilities.



6   Id. at 50.
7   Id. at 64.
No. 18-1371                                                   7

    Ms. Ashby moved for partial summary judgment on the
question of liability; the School Corporation filed a cross-mo-
tion for summary judgment. In considering the motions, the
district court first examined whether the Christmas concert
was a “service, program, or activity” of the Warrick Schools.8
The court acknowledged that the statute itself did not define
the term and that courts have construed it broadly. Indeed,
the parties were in agreement that the concert was a “service,
program, or activity.” Their disagreement was over whether
it was a “service, program, or activity” of the Warrick Schools.
To resolve this second interpretive problem, the court turned
to the regulations, which said that the statute placed respon-
sibility on a public entity for activities that it “provided or
made available.” 28 C.F.R. § 35.102. In the court’s view, under
this regulation, liability attaches where the public entity
“schedules, coordinates, and controls the particular service,
program, or activity.”9
   Applying this interpretation to the facts, the court deter-
mined that the concert was not an activity of the Warrick
County School Corporation. It therefore granted Warrick
Schools’ motion for summary judgment. Ms. Ashby now ap-
peals.
   After oral argument in this case, we determined that the
participation of the Department of Justice, the agency charged
with the administration of the statute, would assist us in un-
derstanding the operation of the statutory and regulatory lan-
guage. We therefore invited the Attorney General to file an
amicus curiae brief. He accepted the invitation, and we are

8   R.51 at 11; see also 42 U.S.C. § 12132.
9   Id. at 14.
8                                                  No. 18-1371


grateful for the assistance provided by the Department of Jus-
tice.
                               II
                        DISCUSSION
    The general standard governing our review of the district
court’s decision is well-settled: We review the district court’s
summary judgment order de novo. Oconomowoc Residential
Programs, Inc. v. City of Milwaukee, 300 F.3d 775, 777 (7th Cir.
2002). Summary judgment is appropriate when no material
fact is in dispute and the moving party is entitled to judgment
as a matter of law. Id. Both the district court and this court
view all facts and draw all reasonable inferences in favor of
the nonmoving party. See id.
    “[A]fter decades of deliberation and investigation into the
need for comprehensive legislation to address discrimination
against persons with disabilities,” the ADA was enacted into
law. Tennessee v. Lane, 541 U.S. 509, 516 (2004). It is designed
“to provide a clear and comprehensive national mandate for
the elimination of discrimination against individuals with
disabilities.” 42 U.S.C. § 12101(b)(1). The ADA “forbids dis-
crimination against persons with disabilities in three major ar-
eas of public life: employment, which is covered by Title I of
the statute; public services, programs, and activities, which
are the subject of Title II; and public accommodations, which
are covered by Title III.” Lane, 541 U.S. at 516–17.
    Ms. Ashby submits that the Warrick County School Cor-
poration, as a public entity, violated her rights under Title II
of the ADA. See 42 U.S.C. § 12132. That section provides in
relevant part:
No. 18-1371                                                                9

        [N]o qualified individual with a disability shall,
        by reason of such disability, be excluded from
        participation in or be denied the benefits of the
        services, programs, or activities of a public en-
        tity, or be subjected to discrimination by any
        such entity.
To establish a violation of Title II, Ms. Ashby therefore must
show that she “is a ‘qualified individual with a disability,’ that
[s]he was denied ‘the benefits of the services, programs, or ac-
tivities of a public entity’ or otherwise subjected to discrimi-
nation by such an entity, and that the denial or discrimination
was ‘by reason of’ [her] disability.” Wagoner v. Lemmon, 778
F.3d 586, 592 (7th Cir. 2015).10 It is undisputed that Ms. Ashby
has a disability within the meaning of the statute.
                                     A.
   At the heart of this case is whether the Christmas concert
was a “service, program, or activity” of the defendant public
entity, Warrick Schools.


10 Ms. Ashby also asserts her claim under Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794. Section 504 uses nearly identical language to describe
prohibited discriminatory acts, but its coverage is limited to “any program
or activity receiving Federal financial assistance.” Id. § 794(a). Because of
the similarities between the ADA and the Rehabilitation Act, our cases
“construe and apply them in a consistent manner.” Radaszewski ex rel.
Radaszewski v. Maram, 383 F.3d 599, 607 (7th Cir. 2004); see also Wagoner v.
Lemmon, 778 F.3d 586, 592 (7th Cir. 2015) (noting that the standard for lia-
bility under the ADA and the Rehabilitation Act is “functionally identi-
cal,” with the additional requirement that the state agency in question
“must accept federal funds”). Our discussion of the substantive standard
applies to her claim asserted under both statutes, and we rely interchange-
ably on cases arising under either statute.
10                                                            No. 18-1371


    Neither the statutory language nor the regulations give us
a clear answer to our problem. Title II of the ADA does not
define explicitly “services, programs, or activities,” Ocono-
mowoc, 300 F.3d at 782.11 The regulations, see generally 28
C.F.R. pt. 35, bring us a little further, but hardly to a conclu-
sion. The regulations simply state that they apply “to all ser-
vices, programs, and activities provided or made available by
public entities,” but give no further instruction. 28 C.F.R.
§ 35.102 (emphasis added). The preamble to the final rule,
published as an appendix to the rule, only amplifies its reach,
describing the statute as applying to “anything a public entity
does.” 28 C.F.R. pt. 35, app. B; see also Oconomowoc, 300 F.3d at
782 (citing the appendix as guidance).12 The limited case law
interpreting the statutory term simply emphasizes the
breadth of the ADA, and of this phrase itself. See, e.g., Bahl v.
County of Ramsey, 695 F.3d 778, 787–88 (8th Cir. 2012).


11 The Rehabilitation Act defines “program or activity” as “all of the oper-

ations of” the covered entity. 29 U.S.C. § 794(b); see also Barden v. City of
Sacramento, 292 F.3d 1073, 1077 (9th Cir. 2002) (relying on Rehabilitation
Act definition of “program or activity” to interpret analogous ADA lan-
guage); Frame v. City of Arlington, 657 F.3d 215, 225 (5th Cir. 2011) (same).
12 The implementing regulations are issued by the Attorney General “at
the instruction of Congress.” Wis. Cmty. Servs., Inc. v. City of Milwaukee,
465 F.3d 737, 750–51 (7th Cir. 2006) (citing 42 U.S.C. § 12134(a)). We have
noted that the Supreme Court never has decided whether the Attorney
General’s regulations here are entitled to Chevron deference. Id. at 751 n.10.
However, the Court has said that “its views warrant respect” and that the
Attorney General’s views fall within “the well-reasoned views of the
agencies implementing a statute” that “constitute a body of experience
and informed judgment to which courts and litigants may properly resort
for guidance.” Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 597–98 (1999)
(quoting Bragdon v. Abbott, 524 U.S. 624, 642 (1998)).
No. 18-1371                                                                 11

    Drawing on this limited guidance, the parties dispute
whether the concerts in question were “provided or made
available by” the schools, rather than the museum. See 28
C.F.R. pt. 35, app. B. In the School Corporation’s view, Loge
provided only “an opportunity for its students to provide a
community service to the Museum and gain performance ex-
perience,” while the concert itself was provided by the mu-
seum.13 But as Ms. Ashby rightly counters, the performance
by the Loge Elementary School was, in effect, the sole content
to the evening.
    As our colleague in the district court correctly recognized,
existing authority, whether it be statutory, regulatory, or case
law, provides but a modicum of guidance on how to identify
the responsible party when two or more entities, only one of
which is subject to the statute, collaborate. The district court
relied on cases concluding that city sidewalks and municipal
court proceedings were within the meaning of the statute to
reach its conclusion that the concerts were not.14
    Before us, the School Corporation relies on a now-vacated
decision of the Fifth Circuit, in which it held that a Texas state
agency which certified and licensed private driver’s educa-
tion programs did not itself “provide” driver’s education, and
therefore it could not be held liable for failing to require the
licensed entities to provide accessible services. Ivy v. Williams,
781 F.3d 250, 256 (5th Cir. 2015), vacated and remanded sub nom.
Ivy v. Morath, 137 S. Ct. 414 (2016). Notably, the Fifth Circuit


13   Appellee’s Br. 18.
14 See R.51 at 12–13 (citing Culvahouse v. City of LaPorte, 679 F. Supp. 2d 931

(N.D. Ind. 2009), and Soto v. City of Newark, 72 F. Supp. 2d 489 (D.N.J.
1999)).
12                                                            No. 18-1371


remarked that the regulations never “define what it means for
the state to ‘provid[e]’” something, particularly in the context
of joint involvement. Id. Although it considered the potential
liability of the Texas state actor a “close question,” that court
ultimately relied on a series of cases that concluded that pub-
lic entities that license or regulate private entities are not liable
for a private actor’s failure to make an event, service, or venue
accessible, absent a contractual or agency relationship. Id. at
255–57.
     These authorities are of very limited utility in deciding the
case before us. We therefore begin by stating some basic prin-
ciples that may, despite their generality, point the way. First,
it is clear that a governmental entity cannot avoid its obliga-
tions under the statute by ceding its governmental functions
to private entities.15 “The mandate of Title II … is clear: when-
ever a public entity or federal funding recipient ‘does … any-
thing,’ it must extend ‘the benefits of,’ and cannot ‘discrimi-
nat[e]’ in, that thing on the basis of disability.”16 Accordingly,
the question whether a particular event is a service, program,
or activity of a public entity turns on what the public entity
itself is doing, providing, or making available. Second, as both
parties acknowledge, and as the Attorney General confirms,

15 See Gov’t Br. 12 (stating that “the Department’s Title II regulation makes

clear that public entities cannot evade their Title II obligations by ceding
the provision or administration of public services, programs, or activities
to private entities”); 28 C.F.R. § 35.130(b)(4) (“A public entity may not, in
determining the site or location of a facility, make selections—(i) That have
the effect of excluding individuals with disabilities from, denying them
the benefits of, or otherwise subjecting them to discrimination.”).
16Gov’t Br. 11 (quoting Oconomowoc Residential Programs, Inc. v. City of
Milwaukee, 300 F.3d 775, 782 (7th Cir. 2002), and 42 U.S.C. § 12132).
No. 18-1371                                                     13

the regulations specifically contemplate, in various sections,
that liability may attach to some complicated relationships be-
tween public and private actors. For example, 28 C.F.R.
§ 35.130(b), provides that a public entity may not discrimi-
nate, on the basis of disability, directly or indirectly, such as
“through contractual, licensing, or other arrangements.” See
id. § 35.130(b)(1).
   Indeed, more to the point, the Government also acknowl-
edges that the statute is intended to cover at least some circum-
stances in which a public and private entity are both involved.
Notably, however, it acknowledges, indeed it stresses, that
the required analysis is “complicated.”17 It continues:
               One end of the spectrum is obvious: where
           the public entity and the private entity engage
           in a true joint endeavor, both entities may be re-
           sponsible for complying with the ADA (and any
           federal funding recipient with Section 504) with
           respect to the entire event. Thus, in joint en-
           deavors, both Title II and Title III of the ADA
           may be implicated: the public entity is responsi-
           ble for meeting its legal obligations under Title
           II, while any private entity that qualifies as a
           public accommodation is responsible for com-
           plying with Title III.[18]
By way of example, the Department points to the regulations
that “make[] clear that public entities cannot evade their Ti-
tle II obligations by ceding the provision or administration of


17   Id. at 12.
18   Id. (emphasis in original).
14                                                        No. 18-1371


public services, programs, or activities to private entities via
‘contractual, licensing, or other arrangements.’”19 The Depart-
ment also notes that when public and private entities act
jointly, such as when a municipality and a private company
jointly work to build a new stadium, both Title II and Title III
may be implicated. When a public action is undertaken jointly
with a private actor or is the result of a close relationship with
a private actor, a public entity may remain liable under Title
II.20
    “At the other end of the spectrum,” the Government tells
us, are cases in which “the public entity does not engage in a
joint endeavor with the private entity, but instead participates
in an event of the private entity.”21 In such a case, the liability
of the public entity is limited to its own program within the
event, but does not extend “to the entire event.”22 Here, the
Government posits a program involving fifty school choirs
over a three-day festival at a private venue, in which an indi-
vidual school is merely one participant. The Department as-
serts that on these facts, no choir would be required to ensure
that the entire festival is accessible to the audience.
   The Department’s articulation of a spectrum is persuasive
and takes us a significant step closer to a resolution of the
problem before us by providing at least a loose framework for


19   Id. (citing 28 C.F.R. § 35.130(b)(1)).
20See id. at 12–13 (noting that, under the Technical Assistance Manual to
the ADA, when public and private entities have a “close relationship,”
“certain activities may be at least indirectly affected by both titles”).
21   Id. at 13–14 (emphasis added).
22   Id. at 14.
No. 18-1371                                                  15

decision. Furthermore, we agree with the Department that the
present case lies between the two extremes it has delineated.
The question still remains, however, as to where on the spec-
trum delineated by the Department the present situation
should be placed. The answer to this question turns on an ex-
amination of the record.
    Having undertaken such an examination, we agree with
our colleague in the district court that there is no dispute
about a material issue of fact. It is also clear, even when we
construe those facts in the light most favorable to Ms. Ashby,
that the event was part of the museum’s own programming.
It held a series of “holiday happenings”23 for the people of the
community with the hope that those in attendance would be
more supportive of the museum’s endeavors. The students of
the School Corporation who sang at these events, and the
teachers who accompanied them, were simply the invitees of
the museum. The responsibility of the School Corporation,
upon acceptance of the invitation, was limited to arranging
for the attendance of the students and for their presentation
of a musical program for the audience. All other matters, such
as planning, community notification, and refreshments for
the audience were handled by the museum as the sponsor and
host of the events.
   The record, even charitably read for Ms. Ashby, does not
support the conclusion that the school’s participation was in
any way a substitution for an event that otherwise would
have been held at the school as part of its own observance of
the holiday season. We certainly can speculate that the indi-
vidual school and, indeed, the School Corporation as a whole,

23   See R.36-3 at 36.
16                                                         No. 18-1371


benefitted in some way by performing at this community
event. Although the choir was not organized to provide the
children with an opportunity to sing before an audience, the
children well might have derived a benefit from such an ex-
perience. Their parents also no doubt enjoyed seeing children
perform in such a festive ambiance. Nevertheless, the record
makes clear that these benefits were purely collateral to the
objectives of the museum and, consequently, had to be en-
joyed in that context.
    Under the statute and regulations, as they currently ex-
ist,24 theinquiry into whether a particular program involving
private entities not subject to the statute and public entities
subject to the statute is a “service, program, or activity” of the
public entity is, as the Department states, a fact-intensive is-
sue. Here, the district court properly understood the statutory
and regulatory command and properly determined that the
event, organized, sponsored, and maintained by the private
museum, was not subject to the strictures of the statutes. The
children of the School Corporation participated solely as the
invitees of the museum.25 Accordingly, the judgment of the
district court must be affirmed.
                             Conclusion



24As judicial decisions further examine this question, the Department
might well consider providing more precise guidance in future regulatory
pronouncements.
25The parties dispute whether Ms. Ashby was an eligible participant un-
der the statute and whether any discrimination she faced from the Warrick
Schools was intentional. Our decision today precludes the necessity of our
reaching these issues.
No. 18-1371                                            17

   For the reasons set forth above, we affirm the district
court’s judgment in favor of the Warrick Schools.
                                             AFFIRMED